Per Curiam.
This suit was brought to recover damages for personal injuries and the destruction of a Por'd automobile. The accident occurred in the town of Monroeville, Cumberland county, Yew Jersey, at a steam railroad crossing, which crossing was at grade with a public highway, leading from Monroeville to Pranklinsville on February 10th, 1920. The trial resulted in a verdict for the plaintiff. This is the third trial of the case. At the first trial the jury disagreed; at the second trial a verdict was awarded the plaintiff. This verdict was set aside by the Supreme Court. We find substantially no difference in the testimony on this trial with that of the second trial, the verdict of which was set aside. The rule to show cause must be made absolute, for the reasons stated in the opinion of the Supreme Court on the second trial.